DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
                                                      Response to Amendment
2. 	This office action is in response to applicant’s communication filed on 10/13/2022 in response to PTO Office Action mailed 07/13/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
3.	In response to the last Office Action, claims 1, 10, 14 and 19 are amended. No claims are added or canceled.  As a result, claims 1-20 are pending in this office action.
Response to Arguments
4.	Applicant's arguments with respect to 35 USC 103 have been fully considered but they are moot in new ground(s) of rejection.
	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	In claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea of Mathematical concepts and concepts performed in human mind including an observation, evaluation, judgement, opinion, as explained in detail below. 
In claim 1, a “process” is being recited.  The claim recites instructions for determining at least one count indicating a number of occurrences of at least one data segment in a files [e.g. observation and mathematical calculations]; determining a deduplication ratio of the file based on the at least one count [e.g. evaluation using mathematical calculations]; migrating the file from a local storage device to a remote storage according to the deduplication ratio of the file is lower than a threshold [e.g. applying mathematical calculations and providing judgement on whether to migrate a file based on the calculations ], wherein the threshold is determined based on a total deduplication ratio of a file sets, and the total deduplication ratio reflects an average level of deduplication ratios of all files in the file set [e.g. further evaluate the variable using mathematical calculations ]. These steps which describe a storage management method documents, are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion and “Mathematical concepts: mathematical calculations”.  
The recited limitations as recited in claim 1 can be performed in the human mind.  For example a human, using pen and paper can determine the number of occurrences of at least a data segment in the file set, evaluate a deduplication ratio based on the number of occurrences and decide whether to migrate a file based on the mathematical calculation [e.g. a deduplication ratio] .
 The additional limitations including adding a threshold indicates a total deduplication ratio of the file set and the total deduplication ratio reflects an average level of deduplication ratios of all files in the file set are adding insignificant extra-solution activity to the abstract idea.  The additional limitation cannot integrate an abstract idea into a practical application.  Thus, taken alone, or in combination, the additional elements do not amount to significantly more than above-identified judicial exception (the abstract idea). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Therefore, Claim 1 is not patent eligible.
Claims 2, 4 and 5 are similar to claim 1 are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion and “Mathematical concepts: mathematical calculations”.  Claims 2, 4 and 5 further define the count and deduplication ratio are adding insignificant extra-solution activity to the abstract idea.  The additional limitation cannot integrate an abstract idea into a practical application.  Thus, taken alone, or in combination, the additional elements do not amount to significantly more than above-identified judicial exception (the abstract idea). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Therefore, Claims 2, 4, and 5 are not patent eligible.
Claims 3 and 8 are similar to claim 1 fall into the abstract groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion and “Mathematical concepts: mathematical calculations”. Claims 3 and 8 recite additional limitation performing a garbage collection process at the local storage device.  Performing the garbage collection process at the local storage device is not indicative of integration into a practical application because adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For these reasons, there is no inventive concept in the claims 3 and 8 and thus, they are ineligible.
Claim 9 is to claim 1 also fall into the abstract groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion and “Mathematical concepts: mathematical calculations”. The additional limitations including the cloud storage device and the remote storage device to perform storage management are mere instructions to implement an abstract idea on generic computer components and merely uses a computer as a tool to perform storage management. Therefore, the judicial exception is not integrated into a practical application.  Claim 9 is not patent eligible.
In claim 10, a “machine” is being recited.  The claim recites instructions for determining at least one count indicating a number of occurrences of at least one data segment in a files [e.g. observation and mathematical calculations] ; determining a deduplication ratio of the file based on the at least one count [e.g. evaluation using mathematical calculations]; migrating the file from a local storage device to a remote storage according to the deduplication ratio of the file is lower than a threshold [e.g. applying mathematical calculations and providing judgement on whether to migrate a file based on the calculations ], wherein the threshold is determined based on a total deduplication ratio of a file sets, and the total deduplication ratio reflects an average level of deduplication ratios of all files in the file set [e.g. further evaluate the variable using mathematical calculations ]. These steps which describe a storage management method documents, are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion and “Mathematical concepts: mathematical calculations”.  
The recited limitations as recited in claim 10 can be performed in the human mind.  For example, a human using pen and paper can determine the number of occurrences of at least a data segment in the file set, evaluate a deduplication ratio based on the number of occurrences and decide whether to migrate a file based on the mathematical calculation [e.g. a deduplication ratio].
 The additional limitations including at least one processor and at least one memory to define a threshold comprises a total deduplication ratio of the file set and the total deduplication ratio reflects an average level of deduplication ratios of all files in the file set are adding insignificant extra-solution activity to the abstract idea.  The additional limitations are not indicative of integration into a practical application because adding the words “apply it” [e.g. applying the threshold to determine whether to migrate a file] with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For these reasons, there is no inventive concept in the claim 10 and thus, it is ineligible.
Claims 11, 13 and 14 are similar to claim 10 are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion and “Mathematical concepts: mathematical calculations”.  Claims 11, 13 and 14 further define the count and deduplication ratio are adding insignificant extra-solution activity to the abstract idea.  The additional limitation cannot integrate an abstract idea into a practical application.  Thus, taken alone, or in combination, the additional elements do not amount to significantly more than above-identified judicial exception (the abstract idea). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Therefore, Claims 11, 13, and 14 are not patent eligible.
Claims 12 and 17 are similar to claim 10 are correspond to the abstract groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion and “Mathematical concepts: mathematical calculations”. Claims 12 and 17 recite additional limitation performing a garbage collection process at the local storage device.  Performing the garbage collection process at the local storage device is not indicative of integration into a practical application because adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For these reasons, there is no inventive concept in the claims 12 and 17 and thus, they are ineligible.
Claim 18 is to claim 10 also fall into the abstract groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion and “Mathematical concepts: mathematical calculations”. The additional limitations including the cloud storage device and the remote storage device to perform storage management are mere instructions to implement an abstract idea on generic computer components and merely uses a computer as a tool to perform storage management. Therefore, the judicial exception is not integrated into a practical application.  Claim 18 is not patent eligible.
In claim 19, an “article of manufacture” is being recited.  The claim recites instructions for determining at least one count indicating a number of occurrences of at least one data segment in a files [e.g. observation and mathematical calculations] ; determining a deduplication ratio of the file based on the at least one count [e.g. evaluation using mathematical calculations]; migrating the file from a local storage device to a remote storage according to the deduplication ratio of the file is lower than a threshold [e.g. applying mathematical calculations and providing judgement on whether to migrate a file based on the calculations ], wherein the threshold is determined based on a total deduplication ratio of a file sets, and the total deduplication ratio reflects an average level of deduplication ratios of all files in the file set [e.g. further evaluate the variable using mathematical calculations ]. These steps which describe a storage management method documents, are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion and “Mathematical concepts: mathematical calculations”.  
The recited limitations as recited in claim 19 can be performed in the human mind.  For example a human, using pen and paper can determine the number of occurrences of at least a data segment in the file set, evaluate a deduplication ratio based on the number of occurrences and decide whether to migrate a file based on the mathematical calculation [e.g. a deduplication ratio] .
 The additional limitations including at least a non-volatile computer readable medium and comprises machine-executable instructions to define a threshold comprises a total deduplication ratio of the file set and the total deduplication ratio reflects an average level of deduplication ratios of all files in the file set are adding insignificant extra-solution activity to the abstract idea.  The additional limitations are not indicative of integration into a practical application because adding the words “apply it” [e.g. applying the threshold to determine whether to migrate a file] with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For these reasons, there is no inventive concept in the claim 19 and thus, it is ineligible.
Claim 20 is similar to claim 19 falls into abstract concepts “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion and “Mathematical concepts: mathematical calculations”.  Claim 20 recites additional limitations to further define the count and deduplication ratio are adding insignificant extra-solution activity to the abstract idea.  The additional limitations cannot integrate an abstract idea into a practical application.  Thus, taken alone, or in combination, the additional elements do not amount to significantly more than above-identified judicial exception (the abstract idea). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Therefore, claim 20 is not patent eligible.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 8-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable Dain (US 2017/0255417 A1) in view of Ng (“RevDedup: A reverse Deduplication Storage System Optimized for Reads to Latest Backups)” and further in view of Barcello (US Patent 9.864,658 B1).
Referring to claims 1 and 10, Dain discloses a storage management system (See para. [0001], para. [0002] and para. [0032] and Figure 1, a system 100 for offloading data to secondary storage, the system 100 includes one or more data storages) comprising:
 determining at least one count corresponding to at least one data segment of a file in a file set (See para. [0006], para. [0008], para. [0035] and para. [0044], determining one or more of a reference count of a data segment of a file, note in para. [0035], the data segment comprises a block of data, a data object, a file comprises at least a portion of text files), the file set being stored in a local storage device (See para. [0002], para. [0021] and para. [0035], the data segments including but not limited to text files, images, videos, music files can be stored in a local area network, storing data on local data storage systems and storing backup copies of the data on a remote cloud), the at least one count indicating a number of occurrences of the at least one data segment in the file set (See para. [0044], the reference count counts how many times a data segment is referenced by other objects in the primary data respiratory);
 determining a deduplication ratio of the file based on the at least one [data segment] (See para. [0006] and para. [0045], determining a data reduction ratio includes a combination of a data deduplication and a compression ratio, determining the data reduction ratio based on per-data segment basis); and migrating the file from the local storage device to a remote storage device according to a determination that the deduplication ratio of the file is lower or higher than a threshold (See para. [0041], para. [0044] para. [0046] and Figure 5, migrating the file from a primary/first data repository to a second data repository according to the migration criteria which includes the deduplication ratio of the file satisfies a migration threshold, note the threshold value can be defined by a user based on configuration of one or more storage devices, for example, an administrator may specify that the primary data repository maintain a capacity of 90% or less while maintaining a defined data reduction ratio).
Dain discloses migration criteria is based on a data reduction ratio comprises a deduplication ratio, a compression ratio and a reference count (See para. [0045]) but Dain does not explicitly disclose the deduplication measure of the file is based on at least a reference count.
However, Ng discloses determining a deduplication measure of the file based on at least a reference count (See Section 2.2 “related work” and Figure 6 (a-c), section 3.22 and 3.23, the deduplication functionality is achieved in similar ways as the traditional version control systems [e.g. per file basis], the system is performing deduplication measure with a metadata file, the metadata file keeps the block fingerprints of all associated file segments. The system is performing deduplication measure with reference counting which indicates the number of direct references that currently refer to the block, the block reference counts are kept inside the metadata files associated with the segments).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the reduction ratio/deduplication ratio of the Dain system to include at least one reference count of a data segment, as taught by Ng. Skilled artisan would have been motivated to improve the storage system to achieve high deduplication efficiency (See Ng, abstract).  In addition, both of the references (Ng and Dain) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data deduplication storage system. This close relation between both of the references highly suggests an expectation of success.
Dain in view of view does not explicitly disclose a threshold is determined based on  a total deduplication ratio of the file set, the total deduplication ratio reflects an average level of deduplication ratios of all files in the file set.
Barcello discloses wherein the threshold (See col 6, lines 35-55, the capacity projection module generates a predetermined threshold) is determined based on a total deduplication ratio of the file set, wherein the total deduplication ratio reflects an average level of deduplication ratios of all files in the file set (See col 1, lines 35-55, deriving a deduplication ratio of each file types in the file directories and a averaged deduplication ratio of each of the files types in the file directories).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the reduction ratio/deduplication ratio of the Dain system to include an average level of deduplication ratios, as taught by Barcello. Skilled artisan would have been motivated to predict or allocate deduplication storage capacity accurately to avoid system downtime (See Barcello, col 1, lines 15-30). In addition, all of the references (Barcello, Ng and Dain) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data deduplication storage system. This close relation between all of the references highly suggests an expectation of success.
As to claim 2, 11 and 20, Dain discloses determining a set of data segments included in the file set; determining a count set corresponding to the set of data segments, each count in the count set indicating a number of occurrences of one data segment in the set of data segments in the file set; and determining, from the count set, the at least one count corresponding to the at least one data segment of the file (See para. [0008], para.[0035], para. [0044], each data segment in a first data repository has a reference count, the reference count is a count of how many times a data segment is referenced, e.g. pointed to, associated with, related to, or the like, the reference count can be a number of times that the data segment has been referenced for a period time, each data segment is a portion of a text files, music files or the like, also note in para. [0008], a plurality of data segments are grouped in the file according to an entity that references that data segments).
As to claims 3 and 12, Dain discloses performing a garbage collection process of the local storage device based on the determined set of data segments and the determined count set (See para. [0055], the migration module performs a data deletion process if data segments that have been copied to the file are referenced such that the reference count of the data segments satisfies the reference count threshold).
As to claims 4 and 13, Dain discloses wherein the at least one data segment comprises a plurality of data segments (See para. [0035], the system stores data segments A, B and C together such that when the data segments can be accessed access together, which improves the speed of the data access) and wherein determining the deduplication ratio  (See para. [0006] and para. [0045], determining a data reduction ratio includes a combination of a data deduplication and a compression ratio, determining the data reduction ratio based on per-data segment basis) comprises: determining multiple numbers of occurrences of multiple different data segments of the plurality of data segments in the file; based on the multiple numbers of occurrences and multiple counts corresponding to the plurality of data segments (See para. [0008], para.[0035], para. [0044], each data segment in a first data repository has a reference count, the reference count is a count of how many times a data segment is referenced, e.g. pointed to, associated with, related to, or the like, the reference count can be a number of times that the data segment has been referenced for a period time, each data segment is a portion of a text files, music files or the like, also note in para. [0008], a plurality of data segments are grouped in the file according to an entity that references that data segments) determining multiple duplication ratios corresponding to the multiple different data segments; and determining the deduplication ratio based on the number of the plurality of data segments and the multiple duplication ratios (See para. [0045], determining a data reduction ratio for each data segment, note per data segment basis, when the data reduction ratio is exceeded, when the system has a data reduction ratio less than a threshold, the system checks a migration criteria for one or more data segments). 
As to claims 5 and 14, Dain discloses the total deduplication ratio of the file set is determined based on a logical size and a physical size of the file set (See para. [0045], the data reduction ratio may comprise a combination of a data deduplication ratio and a compression ratio, e.g., data reduction ratio=data deduplication ratio+compression ratio=(total storage capacity/deduplicated storage amount)+(total storage capacity/compressed storage amount), for example, the data reduction ratio may be 5:1, 10:1, 20:1, and so on for a storage medium, a data center, a server rack, and/or the like); and determining the threshold based on the total deduplication ratio a data reduction ratio threshold for the primary data repository 108, and/or the like (See para. [0046], the threshold values may be defined by a user, based on configuration of one or more storage devices, based on a backup schedule, based on a disaster recovery system, and/or the like. For example, an administrator may specify that the primary data repository 108 maintain a capacity of 90% or less while maintaining a defined data reduction ratio).
As to claims 8 and 17, Dain discloses wherein the method is performed during a garbage collection process of the local storage device (See para. [0051], the migration module is deleting data segment from primary data repository after the data segments are migration directly to the secondary data repository).
As to claims 9 and 18, Dain also discloses wherein the remote storage device comprises a cloud storage device (See para. [0021] and para. [0035], storing data on local data storage systems and storing backup copies of the data on a remote cloud). 
Referring to claim 19, Dain discloses a computer program product that is tangibly stored in a non-volatile computer-readable medium (See para. [0009] and para. [0020], the computer readable storage medium) and comprises machine-executable instructions that, when executed, cause a machine to execute the steps of a method (See para. [0009], medium includes program instructions), the method comprising: 
determining at least one count corresponding to at least one data segment of a file in a file set (See para. [0006], para. [0008], para. [0035] and para. [0044], determining one or more of a reference count of a data segment of a file, note in para. [0035], the data segment comprises a block of data, a data object, a file comprises at least a portion of text files), the file set being stored in a local storage device (See para. [0002], para. [0021] and para. [0035], the data segments including but not limited to text files, images, videos, music files can be stored in a local area network, storing data on local data storage systems and storing backup copies of the data on a remote cloud), the at least one count indicating a number of occurrences of the at least one data segment in the file set (See para. [0044], the reference count counts how many times a data segment is referenced by other objects in the primary data respiratory); 
determining a deduplication ratio of the file based on the at least one [data segment] (See para. [0006] and para. [0045], determining a data reduction ratio includes a combination of a data deduplication and a compression ratio, determining the data reduction ratio based on per-data segment basis); 
 migrating the file from the local storage device to a remote storage device according to a determination that the deduplication ratio of the file is lower than a threshold (See para. [0041], para. [0044] para. [0046] and Figure 5, migrating the file from a primary/first data repository to a second data repository according to the migration criteria which includes the deduplication ratio of the file satisfies a migration threshold, note the threshold value can be defined by a user based on configuration of one or more storage devices, for example, an administrator may specify that the primary data repository maintain a capacity of 90% or less while maintaining a defined data reduction ratio).

Dain discloses migration criteria is based on a data reduction ration comprises a deduplication ratio, a compression ratio and a reference count (See para. [0045])  but Dain does not explicitly disclose the deduplication ratio of the file is based on at least a reference count.
However, Ng discloses determining a deduplication ratio of the file based [on the at least one count (See Section 3.3.2, section 4 “storage efficiency” and Figures 3, 5, the RevDedup deduplication ratio includes reference counting); the deduplication ratio indicating an overlapping level of the file with other files in the file set (See Section 4 and Figure 5, storage efficiency, the higher the percentage the lesser the overlaps/duplicates in a version sets).

Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the reduction ratio of the Dain system to include at least one reference count of a data segment, as taught by Ng. Skilled artisan would have been motivated to improve the storage system to achieve high deduplication efficiency (See Ng, abstract).  In addition, both references (Ng and Dain) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data deduplication storage system. This close relation between both references highly suggests an expectation of success.
Dain in view of view does not explicitly disclose a threshold is determined based on a total deduplication ratio of the file set, the total deduplication ratio reflects an average level of deduplication ratios of all files in the file set.
Barcello discloses wherein the threshold (See col 6, lines 35-55, the capacity projection module generates a predetermined threshold) is determined based on a total deduplication ratio of the file set, wherein the total deduplication ratio reflects an average level of deduplication ratios of all files in the file set (See col 1, lines 35-55, deriving a deduplication ratio of each file types in the file directories and a averaged deduplication ratio of each of the files types in the file directories).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the reduction ratio/deduplication ratio of the Dain system to include an average level of deduplication ratios, as taught by Barcello. Skilled artisan would have been motivated to predict or allocate deduplication storage capacity accurately to avoid system downtime (See Barcello, col 1, lines 15-30). In addition, all of the references (Barcello, Ng and Dain) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data deduplication storage system. This close relation between all of the references highly suggests an expectation of success.

8.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Dain (US 2017/0255417 A1) in view of Ng (“RevDedup: A reverse Deduplication Storage System Optimized for Reads to Latest Backups)” and Barcello (US Patent 9.864,658 B1)
and further in view of Varadharajan et al. (US 2014/0181048 A1), hereinafter Varadharajan.
As to claims 6 and 15, Dain discloses wherein migrating the file to the remote storage device (See para. [0034] and para. [0050], migrating a data segment of the file to a second data repository in response to the migration criteria of the data segment satisfying the migration threshold) comprises: copying the at least one data segment of the file from the local storage device to the remote storage device (See para. [0050], the migration module copies a data segment to a file prior to migrating the data segment to the second data repository); copying metadata of the file from the local storage device to the remote storage device (See para. [0040], the copied data segment can include metadata).
Dain does not explicitly disclose the metadata indicating that the file includes the at least one data segment; and deleting the at least one data segment from the local storage device without deleting the metadata. 
Varadharajan discloses the metadata indicating that the file includes the at least one data segment (See para. [0010], para. [0075], para. [0104], para. [0127] and para. [0143], copying metadata indicating a data object name [e.g. a file name], information about the content, or the like) in a secondary storage device); and deleting the at least one data segment from the local storage device without deleting the metadata (See para. [0180], when primary data in the primary storage device is archived, a portion of data is deleted when creating the archive copy in order to freeing up space in the primary storage devices, note the metadata backup copy is resided on the disk library and will not be deleted until the retention period expires). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the metadata of the Dain system to indicate that a file includes the at least one data segment, as taught by Varadharajan. Skilled artisan would have been motivated to improve the storage system to protect the information stored on their computer networks while minimizing impact on productivity (See Varadharajan, para. [0002].  In addition, all the references (Barcello, Varadharajan, Ng and Dain) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as relocating or migrating data in data storage systems. This close relation between all the references highly suggests an expectation of success.
6.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Dain (US 2017/0255417 A1) in view of Ng (“RevDedup: A reverse Deduplication Storage System Optimized for Reads to Latest Backups)” and Barcello (US Patent 9.864,658 B1) and
Varadharajan (US 2014/0181048 A1) and further in view of Taylor (US Patent, 9852149 B1).
As to claims 7 and 16, Dain discloses according to a determination that a backup file for the file is to be stored (See para. [0046], the system determines a backup copy of data on a remote data cloud based on a backup schedule) […]; storing, in the remote storage device, different data segments of the backup file relative to the file (See para. [0046]; storing backup copies of the data on a remote data cloud) and storing the metadata of the […] file in the local storage device (See para. [0040], the primary data repository stores metadata).
Dain in view Ng does not explicitly disclose an incremental backup and storing metadata of the incremental backup file in the local storage device.
Varadharajan discloses according to a determination that an incremental backup file for the file is to be stored (See para. [0008], para. [0010], determining incremental changes for the file to be stored together with existing reference copy) but does not explicitly disclose  determining, based on the metadata, that the file has been migrated to the remote storage device; storing, in the remote storage device, different data segments of the incremental backup file relative to the file; and storing the metadata of the incremental backup file in the local storage device, the metadata indicating data segments included in the incremental backup file.
Taylor discloses determining, based on the metadata, that the file has been migrated to the remote storage device (See col 10, lines 50-67 ; col 11, lines 1-5 ; col 32, lines 40-65 and Figure 12, determining based on the metadata that reflects a file or data has already been transferred to a cloud storage system); storing, in the remote storage device, different data segments of the incremental backup file relative to the file (See col 10, lines 50-67; col 11, lines 1-35 and col 33, lines 1-67, storing different incremental snapshots in the cloud storage system) and storing the metadata of the incremental backup file in the local storage device, the metadata indicating data segments included in the incremental backup file (See col 7, lines 10-35; col 8, lines 35-67 and col 9, lines 1015, Figures 2,3 the system manages metadata locally, a set of ordered metadata structures are used to indicate the set of disk blocks that contain the file’s data, the set of block records in metadata include pointer fields that indicate the location of the file data in a disk block in local storage, also note in figure 20, the system stores new data in the cloud controller and creates a metadata entry for new data in the local storage).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of the Dain system to include an incremental backup and storing metadata of the incremental backup file in the local storage device, as taught by Talyor. Skilled artisan would have been motivated to maintains a full set of metadata in local clients since updates a metadata snapshot separately will be more quickly available to other peer cloud controllers (See Taylor, col 9, lines 56-67 and col 10, lines 1-15).  In addition, all the references (Barcello ,Taylor, Varadharajan, Ng and Dain) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as relocating or migrating data in data storage systems. This close relation between all of the references highly suggests an expectation of success.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUK TING CHOI/Primary Examiner, Art Unit 2153